Citation Nr: 1738915	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-15 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for Alzheimer's (also claimed as volume loss and mild chronic microvascular ischemic disease, mental disturbances, claustrophobia, sleep problems, strained relationship), to include as due to herbicide exposure, as due to service-connected Parkinson's disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.   His service included a combat tour in the Republic of Vietnam from September 1968 to September 1969.  His awards included the Combat Infantryman Badge.  The Veteran died in November 2016, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2010 rating decision, by the Phoenix, Arizona Regional Office (RO), which denied the claim of entitlement to service connection for Alzheimer's disease. The Veteran perfected a timely appeal to that decision prior to his death.  Jurisdiction over the case was subsequently transferred to the Reno, Nevada RO.

In a December 2015 decision, the Board denied the Veteran's claim of service connection for Alzheimer's disease.  The Veteran appealed the Board's December 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Joint Motion for Remand (JMR), the Veteran and the Secretary, VA, agreed that the Board's decision should be vacated and remanded to allow the Board to reconsider the service connection claim and, if needed, to provide adequate reasons or bases to support its denial (10/31/16 VBMS-CAVC Decision, p. 2).  A copy of the Court's Order vacating the Board's decision and remanding the matter to the Board consistent with the JMR is in the file.

As noted above, the Veteran died in November 2016.  Hence, a March 2017 Board decision dismissed the appeal, as the Veteran's death deprived the Board of jurisdiction over the case.  (03/06/2017-VBMS-BVA).  In a decision also dated in March 2017, the Court, in the absence of any opposition by the Secretary, granted the appellant's motion to be substituted as the appellant of the case in the Veteran's stead.  (03/14/2017 VBMS-CAVC)  Hence, the case is again before the Board.  

FINDINGS OF FACT

1.  The evidence of record is against a finding that Alzheimer's disease had onset in active service or is otherwise causally related to active service.

2.  Service connection is in effect for Parkinson's disease.

3.  The evidence is at least in equipoise as to whether the Veteran's Alzheimer's disease was aggravated by his service-connected Parkinson's disease.


CONCLUSION OF LAW

The requirements for entitlement to service connection for Alzheimer's disease have been met.  38 U.S.C.A. §§ 1110, 1154, (West 2016); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In as much as the Board's decision is favorable to the appellant, there is no need to address notice and assistance.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.
	
Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Legal Background

In May 2015, the Veteran's file was referred to a psychologist for review and opinion as to whether his mental condition due to Parkinson's disease could be separated from his diagnosed Alzheimer's disease.  The psychologist opined that the Veteran's Alzheimer's disease was not caused by his Parkinson's disease, as the symptoms of Alzheimer's disease were sufficient to account for cognitive decline, mood and behavioral disturbance, and sleep disturbance.  Cognitive decline, mood and behavioral disturbance, and sleep disturbance were all described in the Veteran's records as predating the onset of Parkinson's disease symptoms.  The psychologist noted that, while Parkinson's disease could have contributed to any or all of the noted issues, they all appeared to be primarily due to the effects of Alzheimer's disease.  The psychologist cautioned, however, that the issues of the case were as much medical as psychological in nature; and, he was not a physician.  (05/15/2015 VBMS-C&P Exam, 2nd Entry)

The RO referred the claims file for a review by a physician.  In a July 2015 medical opinion the examiner noted that the Veteran was diagnosed with Parkinson's in late 2013.  He explained that, as a general rule, Parkinson's is a movement and gait disorder, Mentation/Cognition is mostly spared in Parkinson's and should remain intact when the diagnosis is initially made. The examiner also noted that early or severe cognitive impairment in the setting of Parkinson's disease should lead one to reevaluate the initial diagnosis and consider alternate etiologies such as Lewy body dementia and/or vascular or ischemic assault on the central nervous system.  The examiner stated that, review of the Veteran's then current medicine list indicated concurrent usage of Dopamine/ Serotonin antagonist drugs that were well known to have confusion, hallucinations, irritability and asthenia noted as "common side effects" [Physicians' Desk Reference, 2015].  He observed that those side effects were noted in medical literature as having been mistaken as cognitive decline in patients (Journal of Urgent Care Medicine, 2015).  In light of the above, the examiner opined that although Alzheimer's disease was mainly responsible for the account for cognitive decline in the Veteran, his Parkinson's disease was at least as likely as not (greater than 50/50 probability ) contributing/ aggravating the symptoms of Alzheimer's.  (07/09/2015 VBMS-C&P Exam)

The December 2015 Board decision noted that by a rating action dated in July 2015, the RO granted service connection for mental condition/sleep attacks due to Parkinson's disease, evaluated as 100 percent, effective November 14, 2014.  As a result of that action, the Board determined that the mental symptoms contemplated by the rating for Parkinson's disease were duplicative of those associated with his diagnosed Alzheimer's disease; therefore, the grant of entitlement to service connection for mental condition/sleep attacks due to Parkinson's disease constituted a full grant of the benefits sought on the Veteran's appeal for symptoms related to Alzheimer's disease.  Hence, the claim of entitlement to service connection for Alzheimer's disease was rendered moot and denied.

The JMR

The consensus of the parties in the JMR was that the Board did not provide an adequate reasons and bases for the December 2015 decision, or consider and discuss all "potentially applicable" provisions of law and regulation in its decision.  Specifically, the Board did not consider the fact that while 38 C.F.R. § 4.14 prohibits evaluating the same manifestations under different diagnoses if those symptoms are determined to be overlapping, there is no prohibition against a veteran being service connected for more than one psychiatric condition.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Indeed, whether service connection for a particular disorder is appropriate is an entirely separate matter from whether compensation is due, as service connection does not, per se, mean compensation or a compensable rating.  See Ferenc v. Nicholson, 20 Vet. App. 58, 62 (2006).  Hence, the Board now decides the issue on the merits.

Discussion

First, neither the Veteran nor the appellant in his stead assert that Alzheimer's had onset in active service.  The Veteran did assert his belief, an assertion continued by the appellant, that all of his disabilities, to include Alzheimer's, was due to his presumed exposure to herbicide agents in Vietnam.  The Board notes, however, that Alzheimer's is not among the diseases VA deems associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  In fact, neurobehavioral disorders (cognitive and neuropsychiatric) and neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease) are among those the Secretary has determined are not associated with presumed exposure to herbicide agents.  Other than their personal opinions, neither the Veteran nor appellant cited or submitted evidence to show a direct connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As the Board finds that opining on any nexus between presumed herbicide agent exposure and a particular disease requires medical training, lay opinions, including the Veteran's and the appellant's, are not probative on the issue.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

As noted earlier, the May 2015 examination report reflects that the examiner opined that the Veteran's Alzheimer's disease was not directly due to his Parkinson's disease.  The examiner reviewed the claims file and considered all of the evidence of record, and provide a clear rationale for his opinion on a direct etiology.  Hence, the Board finds it highly probative on the issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner did not, however, address the issue of aggravation.  The July 2015 physician review accomplished that purpose.

The July 2015 report reflects that the examiner opined that there was a 50 percent or greater probability that the Parkinson's disease aggravated the Veteran's Alzheimer's disease.  Specifically, it was found that the medications taken to treat the service-connected Parkinson's disease are known to cause symptoms such as confusion, hallucinationa and irritability.  

The July 2015 opinion noted above is sufficient medical evidence for allowance of service connection on the basis of aggravation.  Allen, 7 Vet. App. 439.  The baseline level of disability would be reflected by the symptoms shown prior to the use or increase of such medications.  38 C.F.R. § 3.310(b). 

As noted above, entitlement to service connection is not synonymous with entitlement to compensation.  That, as well as an appropriate effective date, will be for the RO to determine on the basis of the record.

ORDER

Entitlement to service connection for Alzheimer's (also claimed as volume loss and mild chronic microvascular ischemic disease, mental disturbances, claustrophobia, sleep problems, strained relationship), as due to aggravation by service-connected Parkinson's disease is granted.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


